DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 09/03/2019 and 06/11/2020 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim including limitations of “… a first speech recognition unit configured to recognize a word indicating the in-vehicle device and a word indicating a first instruction type by speech recognition, from first voice data input to the in-vehicle device, the and a second speech recognition unit configured, in response to the word indicating the in-vehicle device being recognized from the first voice data by the first speech recognition unit, to recognize a word indicating a second instruction type by speech recognition, from second voice data input to the in-vehicle device, the second voice data being input after the first voice data, and the second instruction type being one of the instruction types for operating the in-vehicle device; wherein the first speech recognition unit is capable of recognizing the word indicating the first instruction type, regardless of whether or not the word indicating the in-vehicle device is recognized from the first voice data by the first speech recognition unit”, as a whole, is indefinite.  This is because (i) the feature/structure of the claimed limitations is inconsistent with disclosed contents of the specification/drawing, wherein, specifically, there are no separate/ different (i.e. first and second) “speech recognition units” (for which one recognizes both “a word indicating the in-vehicle device and a word indicating a first instruction type by speech recognition” and the other recognizes only “a word indicating a second instruction type by speech recognition”) in the in-vehicle device (evidenced by the specification: Fig. 3 and paragraphs 54-61); (ii) claimed “…is capable of…” is not positive terms of claim language because it is unclear that whether its related limitation is a necessary part of the claim, or an optional part of the claim; and (iii) it is unclear/confused that what specific difference between “first instruction type” and “second instruction type” really is or is referred to (it is noted that the speciation also lacks clear/sufficient the description/explanation for the difference.  All of these cause the claim in uncertainty, so as being indefinite.  
Regarding clams 2-3, the rejection is based on the same reason described for claim 1, because the claims include/inherit, at least in part, the same/similar problematic limitation(s) as the speaking frequency…” of claim 3 lacks a sufficient antecedent basis in the claim(s).
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by CHOI et al. (US 2019/0035398) hereinafter referenced as CHOI or, in the alternative, under 35 U.S.C. 103 as obvious over CHOI in view of CHOI et al. (US 2018/0173494) hereinafter referenced as CHOI-2.
As per claim 1, as best understood in view of claim rejection under 35 USC 112(b), see above, CHOI discloses ‘apparatus, method and system for voice recognition’ (title) including ‘voice recognition apparatus (device)’ materialized by ‘a vehicle’ (p(paragraph)56), comprising:
a first speech recognition unit (read on one of ‘voice recognition apparatus’, or a ‘first voice recognizer’) configured to recognize a word (such as ‘wake-up word’) indicating the in-vehicle device (read on one of ‘voice recognition apparatuses’ materialized by ‘a vehicle’) and a 
a second speech recognition unit (read on ‘first communicator’, in light of the specification: p37; or, a combination of the communicator and an associated/connected external ‘voice recognition apparatus’  or ‘server voice recognizer’, in a broad sense) configured, in response to the word indicating the in-vehicle device being recognized from the first voice data by the first speech recognition unit (same above, but in the case ‘the voice signal is transmitted” an external ‘voice recognition apparatus’ or ‘server voice recognizer’), to recognize a word indicating a second instruction type (read on ‘user’s command’ or ‘request service’, or, ‘voice command’ recognized and transmitted from one of the external voice recognizers, in light of the specification: p37) by speech recognition, from second voice data input (read on ‘voice signal’ transmitted to one of the external voice recognizers’ corresponding to recognized ‘user’s command’ or ‘request service’, or, ‘voice command’ by the external voice recognizer) to the in-vehicle device, the second voice data being input after the first voice data (wherein, receiving the voice signal from user first and then transmitting it later), and the second instruction type being 
wherein the first speech recognition unit is capable of recognizing the word indicating the first instruction type, regardless of whether or not the word indicating the in-vehicle device is recognized from the first voice data (‘user’s speech does not have to essentially include the wakeup word’) by the first speech recognition unit (same above) (p62-p64).  
In the alternative, it is noted that even though CHOI teaches the above voice recognition apparatus used in a vehicle (see above), CHOI does not expressly disclose the recognized speech/voice commands/requests (instructions types) specially for operating the in-vehicle device.  However, the same/similar concept/feature is well known in the art as evidenced by CHOI-2 who discloses ‘speech recognition method and apparatus’ (title), comprising ‘speech recognition system’ including ‘speech recognition apparatuses’ and/or server (Figs. 1A-1C), providing speech recognition on ‘voice signal’ including ‘speech command’ with ‘activation word’ (p81-p88), and ‘speech recognition apparatus’ in a ‘vehicle’ for recognizing driver’s or user’s ‘speech commands’ including related words for vehicle or in-vehicle apparatus/device operations (Fig. 4, p100-p123).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings CHOI and CHOI-2 together by providing a mechanism of recognizing user/driver voice/speech signal including words regarding speech/voice commands for operating vehicle or in-vehicle device for a speech recognition system, as claimed, for the purpose (motivation) of expanding a range of the voice recognition and providing a more improved service (CHOI: p1).  
As per claim 2 (depending on claim 1), CHOI (or CHOI in view of CHOI) further discloses “a storage unit (such as ‘first storage 150’) configured to store the word indicating the 
As per claim 4, it recites a method. The rejection is based on the same reason described for apparatus claim 1, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 

QH/qh
June 5, 2021
/QI HAN/Primary Examiner, Art Unit 2659